Citation Nr: 0410155	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
complications of coronary artery disease, peripheral vascular 
disease, and peripheral neuropathy, claimed as secondary to 
exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision, which denied 
entitlement to service connection for diabetes mellitus with 
complications of coronary artery disease, peripheral vascular 
disease, and peripheral neuropathy associated with herbicide 
exposure.

In August 2002, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing was obtained and associated with the claims 
folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

The veteran is seeking entitlement to service connection for 
diabetes mellitus and other associated health problems.  He 
essentially contends that he developed diabetes as a result of 
exposure to herbicides while serving on a temporary attached duty 
assignment (TAD) in Vietnam.  

The law and applicable regulatory provisions pertaining to Agent 
Orange exposure, stipulate the diseases for which service 
connection may be presumed due to an association with exposure to 
herbicide agents.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2003).  The specified diseases which have been listed 
therein include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).  38 C.F.R. § 3.307(a)(6), 
3.309(e) (2003).  

Therefore, service connection for diabetes may be presumed if the 
veteran served in Vietnam during the Vietnam era or if it is 
otherwise demonstrated that the veteran was exposed to herbicides 
in service.  38 C.F.R. § 3.307(a)(6) (2003).

The veteran's service personnel records reflect that, from 
February 1972 to January 1973, the veteran was stationed in 
Okinawa, Japan.  There is no indication in these records that he 
ever visited the Republic of Vietnam while on active duty.

However, as alluded to above, the veteran contends that he served 
on a temporary TAD in Vietnam between May 1972 and July 1972 after 
volunteering to participate in the delivery of two trucks from 
Kadena Airbase in Okinawa, Japan to Da Nang Airbase in Vietnam.  
He has indicated that all travel was done on C-130's, and that he 
spent several weeks in Saigon.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  VA has published regulations 
implementing many of the provisions of the VCAA.  38 C.F.R. § 
3.159 (2003).  

Pursuant to the VCAA, VA is required to undertake efforts to 
obtain any records from a Federal department or agency that may be 
relevant to a claim for benefits, unless it is found to be 
reasonably certain that the records do not exist or that further 
efforts to obtain those records would be futile.

In this case, the veteran submitted a statement requesting that 
the RO attempt to locate a copy of his TAD orders and any records 
showing his participation in a U.S. Air Force flight between 
Okinawa and Da Nang during the period in question.  He also 
requested that the RO attempt to obtain pay records from his time 
in the U.S. Marine Corps because he believes that he was given 
hazardous duty pay for the period in which he was temporarily 
stationed in Vietnam.

In view of the veteran's request, the Board believes that 
additional evidentiary development is necessary to satisfy the 
requirements of the VCAA.  In particular, the Board believes that 
the RO should undertake additional efforts to establish whether or 
not the veteran spent several weeks in Vietnam between May 1972 
and July 1972.

Furthermore, during his August 2002 personal hearing, the 
veteran's accredited representative indicated that the veteran 
would be submitting a signed statement from an individual who had 
served with the veteran in Okinawa.  This individual reportedly 
recalled the veteran having left their base to serve in Vietnam 
for about a month.  The Board notes that this individual's 
statement has not been submitted.  Therefore, while this case is 
in remand status, the RO should ask that the veteran submit this 
statement.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with all 
pertinent judicial precedents and legislative enactments.  The RO 
is also free to undertake any additional evidentiary development 
deemed necessary.  

2.  The RO should issue a development letter asking the veteran to 
give a comprehensive statement regarding the circumstances 
surrounding his alleged temporary duty assignment in Vietnam.  The 
veteran should be asked to be as specific as possible in providing 
a detailed description of the event, particularly with respect to 
dates, locations, and identifying information concerning any 
individuals involved in this assignment.

3.  The RO should then contact the Commandant of the Marine Corps, 
Headquarters United States Marine Corps, MMSB10, 2008 Elliot Road, 
Suite 201, Quantico, VA. 22134-5030, and request any information 
that may corroborate the veteran's report of having served on a 
temporary attached duty assignment in Vietnam.  This request 
should include all relevant information that has been provided by 
the veteran in regard to his alleged assignment in Vietnam, to 
include his regular unit assignment at that time; the dates of the 
alleged TAD; the origin and destination of the flights to and from 
Vietnam; the type of plane used; the type of trucks that were 
delivered; and any identifying information of other individuals 
involved.  In particular, the Commandant should be asked to 
provide any orders or travel authorizations that may be relevant 
to the veteran's claim.  The Commandant should also be asked to 
provide any pay records during the period in question that could 
establish that the veteran received hazardous duty pay at that 
time.  Any information obtained should be associated with the 
claims file.

4.  Then the RO should readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, the RO should issue a 
Supplemental Statement of the Case, and the veteran and his 
representative should be afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



